        Case 2:19-cv-02070-TJH-PLA Document 18 Filed 06/11/19 Page 1 of 1 Page ID #:63




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE NUMBER
INNOVATIVE SPORTS MANAGEMENT, INC.,
                                                                              CV 19-2070-TJH-PLAx
                                               PLAINTIFF(S)
                              v.
EDWIN R. INGA,                                                  ORDER STRIKING FILED DOCUMENTS
                                                                       FROM THE RECORD
                                             DEFENDANT(S).



         WHEREAS, the documents listed below were improperly filed for the following reason(s)
Discovery documents must be served on opposing party and should only be filed with the Court in connection with a
pending motion.



       IT IS HEREBY ORDERED that the documents shall be stricken from the record and shall not be
considered by the Court:

                                   Document Entitled                                        Filed

          Initial Disclosures (ECF No. 17)                                               June 4, 2019




       IT IS FURTHER ORDERED that the documents shall not be returned to the filing party; however, the
Clerk shall note on the case docket that the documents are stricken from the record.



June 11, 2019
Date                                                           United States Magistrate Judge Paul L. Abrams

CV-80 (12/95)                       ORDER STRIKING FILED DOCUMENTS FROM THE RECORD
